Plaintiff (appellee) declared in trover. Her complaint (counts A and B) was that defendant demanded of her "excessive charges for storage which plaintiff did not owe" on a shipment of household goods from Rockmart, Ga., to Trafford in this state, and that, upon her refusal to pay such charges, defendant refused to ship the goods, so that they were lost to plaintiff.
The only question made on this appeal relates to the action of the trial court in refusing *Page 473 
to defendant a charge in the following words:
"I charge you, gentlemen of the jury, that in the absence of any proof to the contrary, there is a legal presumption that the storage charges are reasonable."
This charge asserted a correct proposition of law (10 C. J. p. 426, § 667), but its refusal was not prejudicial to defendant. The evidence discloses the fact that the controversy between the parties was not about the reasonableness of any charge defendant was entitled to make, but arose out of a storage charge demanded by defendant in such circumstances that defendant was not justified in making any charge; that is to say, the storage charge was based upon a delay in the payment of freight, and so in the shipment of the goods, due entirely to the fault of defendant's agent at Rockmart in neglecting and refusing from day to day to weigh the shipment in order to ascertain the freight to be charged, whereas plaintiff (or her agent) was ready, able, and willing to pay and did offer to pay freight charges if only defendant's agent would let her know how much she would need to pay. All this was denied, but the issue so made was for jury decision. In view of the issue thus made by the evidence, the charge was refused without error. The complaint alleged an excessive charge, and this language breeds the notion that there was a charge excessive in amount, though otherwise lawful; still, a charge where none was allowable may be said to be excessive; and, in any event, the controversy between the parties on this appeal has reference only to the propriety of refusing a charge the sole office of which was to locate the burden of proof as to the reasonableness, in a stricter sense, of the charge for storage. The court in its oral charge properly explained the burden of proof assumed by the plaintiff, and we are unable to see that defendant was hurt by the refusal of the charge in question.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.